DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 1/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 6 and 11 are acknowledged.
Claims 1-3, 6-8 and 11 are currently pending and have been examined under the effective filing date of 3/13/2018.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Regarding page 14, while a human mind could perform the claim limitations as presented, they would most likely be less preferable than the computer system 
Regarding page 16 of Applicant’s remarks, Examiner provides Dutton ¶0045 to clarify the position that the determination of optimization of placement plans as seen in claim 1 is taught by Dutton.  Dutton ¶0045 discloses a justification of moving inventory placement to save time and effort by analyzing inventory placement data, the time it takes for retrieval of item, and rate and temporal patterns of sales (Dutton ¶0039.) The justification of the movement of items based on movement time and sales data is a determination of optimization of placement plans.
Regarding page 17, Dutton ¶0041 discloses algorithms within the inventory system analyzing and interpreting the code associated with the computer-readable tags, and further this data collection being backed by the graph database, which outputs the placement change plan outcomes in a dynamic fashion.  It is in a 
Regarding page 19, Examiner thanks Applicant for clarifying the scope of the claimed invention with amendments regarding the specifics of the different placement plans.  In response, Examiner submits Gould to teach these amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a merchandise item placement change creation unit, a work plan creation unit, a shipment working hours prediction unit, a placement change working hours prediction unit, and a control unit, as seen in claims 1 and 2.
The nomenclature of “unit” is seen as a generic placeholder by the Office that triggers a 35 U.S.C. 112f analysis. Looking to the claim language, Examiner sees the units being followed by their respective functions.  However, there are no structural limitations in the claims 1 and 2 that specify whether the units are hardware based or otherwise run on a “processor configured to” perform the functions.
Absent claim language specifying the structure of the limitations in question, the Examiner looks to the Specification for clarification.  Figure 2 teaches the units as part of the system in Figure 1 (¶0011 of the Specification.) Figure 1 teaches equipment architecture for a system, and ¶0015 of the Specification is describing unit functions; however no structure indicating physical or software based limitations are seen through ¶0018.  
Specification ¶0013, (“The system 101 for planning where to place merchandise items runs as a program residing in the memory device 103, but a limitation to this configuration is not necessarily intended for example, a part of the system may be implemented by dedicated circuits.”) teaches the system could be either program residing in the memory device or dedicated circuits.
Since the broadest reasonable interpretation of the claim language, as seen in context from the Specification, is such that the structure of the limitation is ambiguous, it is suggested that Applicant clarify this in the claims by removing the th amendment and the plurality of units, if it is the case that the units are being run as programs, or provide the structure for the dedicated circuitry of the units.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-3 are rejected under 35 U.S.C. 112(b). Claim limitations a merchandise item placement change creation unit, a work plan creation unit, a shipment working hours prediction unit, a placement change working hours prediction unit, and a control unit invoke 35 U.S.C. 112(f.) 
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no mention of a structural or software-based disclosure in the present disclosure to sufficiently determine the interpretation of these claim limitations.  Specification ¶0013, (“The system 101 for planning where to place merchandise items runs as a program residing in the memory device 103, but a limitation to this configuration is not necessarily intended for example, a part of the system may be implemented by dedicated circuits.”) teaches the system could be either program residing in the memory device or dedicated circuits. This is not enough to satisfy the requirements of 112(f).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Since the broadest reasonable interpretation of the claim language, as seen in context from the Specification, is such that the structure of the limitation is ambiguous, it is suggested that Applicant clarify this in the claims by removing the th amendment and the plurality of units, if it is the case that the units are being run as programs, or provide the structure for the dedicated circuitry of the units.
It must be mentioned, if the limitations in question are hardware based, the specific structure of the module, or if software based, the code, algorithm, or steps taken to perform the recited functions of the modules. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention is a system and method, Step 2A Prong 1: the claims recite a system and method for planning the optimum placement merchandise items on multiple shelves; creating a placement change plan of the merchandise items based on merchandise item placement data inside the distribution warehouse; creating first virtual work instruction data reflecting a shipment frequency prediction of the merchandise items on work instruction data relevant to past shipment of merchandise items and second virtual work instruction data with placement of merchandise items reflecting a placement change plan of the merchandise items; calculating a predicted value of reduction in shipment working hours based on prediction of the shipment working hours with respect to each of the first virtual work instruction data and the second virtual work instruction data; calculating placement change working hours to perform a placement change plan of the merchandise items; subtracting the placement change working hours from the predicted value of reduction in the shipment working hours, thus obtaining a difference, and determining to adopt a placement change plan of the merchandise items if the difference fulfills a condition of being at or above a certain threshold which is positive or determines to review the placement change plan of the merchandise items unless fulfilling the condition; developing multiple placement change plans; collecting some or all of the plans, the collected plans including at least a first placement change plan having a high cost-effectiveness and a high load of placement change work, and a second placement change plan having a smaller cost-effectiveness and a smaller load of placement change work when compared to the first plan; and reorganizing the distribution warehouse according to the adopted placement change plan.  These limitations are directed to the 
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite addition elements of a CPU, a memory device connected with a user terminal through a network, and a program residing on the memory device, a merchandise item placement change creation unit, work plan creation unit, shipment working hours prediction unit, placement change working hours prediction unit; control unit configured to subtract, outputting to a user terminal a cost-effectiveness graph; output the adopted placement change plan to the user, such that the user reorganizes; and outputting the multiple placement change plans. These additional limitations merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05.)  The claims also recite additional elements of a warehouse. This element is not sufficient to amount to significantly 
Step 2B: The claims recite additional elements as seen above. These elements are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05,) and generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case inventory management. These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.
Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention is a system and method, Step 2A Prong 1: the claims recite a system and method for planning the optimum placement merchandise items on multiple shelves; creating a placement change plan of the merchandise items based on merchandise item placement data inside the distribution warehouse; creating first virtual work instruction data reflecting a shipment frequency prediction of the merchandise items on work instruction data relevant to past shipment of merchandise items and second virtual work instruction data with placement of merchandise items reflecting a placement change plan of the merchandise items; calculating a predicted value of reduction in shipment working hours based on prediction of the shipment working hours with respect to each of the first virtual work instruction data and the second virtual work instruction data; calculating placement change working hours to perform a placement change plan of the merchandise items; subtracting the placement change working hours from the predicted value of reduction in the shipment working hours, thus obtaining a difference, and determining to adopt a placement change plan of the merchandise items if the difference fulfills a condition of being at or above a certain threshold which is positive or determines to review the placement change plan of the merchandise items unless fulfilling the condition; developing multiple placement change plans; collecting some or all of the plans, the collected plans including at least a first placement change plan having a high cost-effectiveness and a high load of placement change work, and a second placement change plan having a smaller cost-effectiveness and a smaller load of placement change work when compared to the first plan; reorganizing the distribution warehouse according to the adopted placement change plan; wherein a performing of a shipment frequency prediction of the merchandise items is based on input of the shipment frequency prediction accepted from a user or past work record data; and wherein when calculating the placement change working hours based on placement change record data, the taking into account of weight, size, amount of stock and moving distance of merchandise items relevant to the placement change plan as variables.  Calculating and predicting shipment frequency is directed to the abstract idea of mental processes.  Further, the invention of determining an inventory placement change plan and reorganizing the warehouse accordingly, as claimed, is directed to the abstract idea of certain methods of organizing human activity, in the form of fundamental economic principles or practices, without significantly more. The act of managing inventory is a fundamental economic practice.  Further, these limitations are directed to the abstract idea of human processes, as the calculation of shipping time and plan creation can be performed in the human mind.  Additionally, the invention as claimed is directed to the abstract idea of organizing human activity in the form of managing personal behavior, i.e. following instructions, as the claimed invention is directed to reorganizing the warehouse according to the adopted placement change plan.  The limitation regarding the variables as seen in claim 3 is seen as reciting the variables that one would be expected to take into account when performing the aforementioned steps of determining a placement change. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite additional elements of a CPU, a memory device connected with a user terminal through a network, and a program residing on the memory device, a merchandise item placement change creation unit, work plan creation unit, shipment working hours prediction unit, placement change working hours prediction unit; control unit configured to subtract, outputting to a user terminal a cost-effectiveness graph; output the adopted placement change plan to the user, such that the user reorganizes; and outputting the multiple placement change plans. While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2.  The claims also recite additional elements of a warehouse. This element is not sufficient to amount to significantly more than the judicial exception because it is generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), in this case inventory management.
Step 2B: The claims recite additional elements as seen above. These elements are not sufficient to amount to significantly more than the judicial exception because they merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05,) and generally link the use of the judicial exception to a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 11 are rejected under 35 U.S.C. 103Dutton (WO 2019/108240 A1) in view of Gould et al. (Pub. No. US 2015/0199627 A1,) and in further view of Sharma et al. (Pub. No. US 2008/0208719 A1.)
Regarding Claims 1, 6 and 11, Dutton discloses a system for planning the optimum placement merchandise items on multiple shelves arranged (Dutton ¶0053; shelves 110 and 120) in a distribution warehouse taking into account the cost related to changing the placement of the merchandise items and shipment frequency of each of the merchandise item changing over time, in addition to working hours for shipment, (Dutton ¶0044; user may adjust aspects of the current inventory or merchandise placement method and receive quantified and immediate feedback on the likely cost and outcome of the change in this method) the system comprising: 
a CPU, a memory device connected with a user terminal through a network, and a program residing on the memory device; (Dutton ¶0027; electronic system comprising computer-readable medium which continuously or periodically scans, collects, and analyzes identification and time-dependent location data from external databases, sensor measurements, and templates into which a user has entered data to discover interactions (in time and space) between users and objects.) (Examiner interprets this claim to include a computer with a CPU collecting data from external databases through a network.)
a merchandise item placement change creation unit which creates a placement change plan of the merchandise items based on merchandise item (Dutton ¶0034; inventory and merchandise placement optimization system;) 
a work plan creation unit which creates first virtual work instruction data (Dutton ¶0008; system may then generate a report to alert the user of possible improvements to be made in the inventory placement schema or problems therein) reflecting a shipment frequency prediction of the merchandise items on work instruction data relevant to past shipment of merchandise items (Dutton ¶0039; entities may include… rate and temporal patterns of sales. Dutton ¶0041; identify and track the movement of their associated entity. Associated algorithms within the inventory system may analyze and interpret the code associated with the computer-readable tags. The tag tracking data may be imported to a computer controller where algorithms may track the interactions between the inventory, the humans, and any other entities on the premises that the inventory system tracks.) and second virtual work instruction data with placement of merchandise items reflecting a placement change plan of the merchandise items (Dutton ¶0008; system may then generate a report to alert the user of possible improvements to be made in the inventory placement schema or problems therein;) Examiner submits that the reports generated include multiple suggestions for improvements related to the merchandise (Dutton ¶0008; Outcomes may include…time spent retrieving a piece of inventory)
a shipment working hours prediction unit which calculates a predicted value of reduction in shipment working hours based on prediction of the shipment working hours with respect to each of the first virtual work instruction data and the second virtual work instruction data (Dutton ¶0008; inventory system may identify correlations between an outcome and the pieces of inventory, other entities, and between outcomes and the interactions between the pieces of inventory and other entities. Outcomes may include rate of sales, time spent retrieving a piece of inventory … and the number of separate trips to retrieve multiple pieces of inventory) (Dutton ¶0045; disclosed inventory system may be used to track where a certain inventory item is stored, how far a store employee travels to retrieve the item to place in view of shoppers, how often the item is retrieved, and what other inventory items the employee may retrieve at the same time. The inventory system may find that the inventory item is retrieved more often than other inventory items which may justify moving its storage placement to a more readily accessible site.) 
a placement change working hours prediction unit which calculates placement change working hours to perform a placement change plan of the merchandise items (Dutton ¶0008; inventory system may automatically traverse the graph database to analyze model representation. In doing so, the inventory system may identify correlations between an outcome and the pieces of inventory, other entities, and between outcomes and the interactions between the pieces of inventory and other entities. Outcomes may include…time spent retrieving a piece of inventory; ¶0045; justify moving its storage placement to a more readily accessible site;) (Dutton ¶0008; system may then generate a report to alert the user of possible improvements to be made in the inventory placement schema)
a control unit configured to 
subtract the placement change working hours from the predicted value of reduction in the shipment working hours, thus obtaining a difference, (Dutton ¶0044; dynamic “what-if” calculators.) (Dutton ¶0045; justify moving its storage placement to a more readily accessible site. It may also save time and effort to place it near other inventory items which are typically retrieved at the same time) and determines to adopt a placement change plan of the merchandise items if the difference fulfills a condition of being at or above a certain threshold which is positive (Dutton ¶0008; generate a report to alert the user of possible improvements to be made in the inventory placement schema or problems therein) or determines to review the placement change plan of the merchandise items unless fulfilling  (Dutton ¶0008; inventory system may automatically traverse the graph database to analyze model representation)
output to the user terminal a cost-effectiveness graph obtained from the placement change plan, (Dutton ¶0043; actuarial risk quantification system may prepare actuarial tables that report the cost of certain relationships that occur between entities,) the cost-effectiveness graph illustrating ratio of effect, placement change working hours, and time of reduction in shipment work; (Dutton ¶0008; Outcomes may …time spent retrieving a piece of inventory,…The system may then generate a report to alert the user of possible improvements to be made in the inventory placement schema or problems therein.) (Dutton ¶0042; central graph within the inventory system may dynamically orchestrate the combination of data.) (Dutton ¶0044; assessments are generated dynamically by graph traversals, … user may adjust aspects of the current inventory or merchandise placement method and receive quantified and immediate feedback on the likely cost and outcome of the change in this method)
display merchandise items ranked according to a shipment ranking in a shipment frequency prediction input table (Dutton ¶0039; entities may include… rate and temporal patterns of sales. Dutton ¶0041; identify and track the movement of their associated entity. Associated algorithms within the inventory system may analyze and interpret the code associated with the computer-readable tags. The tag tracking data may be imported to a computer controller where algorithms may track the interactions between the inventory, the humans, and any other entities on the premises that the inventory system tracks.) which is arranged to accept input of a shipment frequency prediction from the user. (Dutton ¶0008; inventory system includes templates. Users who are knowledgeable about the inventory placement environment may enter information into the templates. The graph database may use this data to create model representations of the current inventory placement schema. In this way, the input of human knowledge, experience and intuition is included in the model representation) (Dutton ¶0044; user may adjust aspects of the current inventory or merchandise placement method and receive quantified and immediate feedback on the likely cost and outcome of the change in this method.) Examiner concedes that Dutton does not explicitly disclose the ranking of the shipment frequencies.  However, Dutton discloses displaying the results of optimizations, including correlations between an outcome (rate of loss of inventory) and the pieces of 
output the adopted placement change plan to the user, such that the user reorganizes the distribution warehouse according to the adopted placement change plan, (Dutton ¶0044; A user may adjust aspects of the current inventory or merchandise placement method and receive quantified and immediate feedback on the likely cost and outcome of the change in this method. The inventory system may include a Ul generator for these assessments which may provide Ul elements that allow user interaction with intervention parameters to adjust outcomes.)
wherein the adopted placement change plan includes a plurality of locations within the centralized location for each of the merchandise items to be located and an efficient route for selecting required merchandise items, and (Dutton ¶0045; In an example, the disclosed inventory system may be used to track where a certain inventory item is stored, how far a store employee travels to retrieve the item to place in view of shoppers, how often the item is retrieved, and what other inventory items the employee may retrieve at the same time. The inventory system may find that the inventory item is retrieved more often than other inventory items which may justify moving its storage placement to a more readily accessible site. It may also save time and effort to place it near other inventory items which are typically retrieved at the same time.)
Dutton does not disclose, but Gould discloses:
wherein the system develops multiple placement change plans, collects some or all of the multiple placement change plans and outputs the collected multiple placement change plans in descending order of cost-effectiveness, the collected multiple placement change plans including at least a first placement change plan having a high cost-effectiveness and a high load of placement change work, and a second placement change plan having a smaller cost-effectiveness and a smaller load of placement change work when compared to the first placement change plan to enable the user to choose an appropriate placement change plan according to circumstances. (Gould ¶0031; virtual store optimization engine 120 may be configured to apply one or more optimizations,…configured for optimizing … the placement of the plurality of categories or the plurality of SKUs and/or optimizing an interdependency between the plurality of categories and/or the plurality of SKUs; ¶0034; optimization library 122 further comprises one or more optimizations … directed to an increase in margin value, a decrease in cost of goods sold, an increase in sales volume, a decrease in stocking costs and/or the like.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the placement change system in Dutton with the known technique of optimization in regards to different parameters in Gould because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the manager of the space to select the most appropriate use case from the multiple optimizations.

Regarding Claims 2 and 7, Dutton as modified by Gould discloses the system for planning the optimum placement of merchandise items according to claim 1, wherein the control unit performs a shipment frequency prediction of the merchandise items based on input of the shipment frequency prediction accepted from a user or past work record data (Dutton ¶0045; disclosed inventory system…used to track…how often the item is retrieved.)

Regarding Claims 3 and 8, Dutton as modified by Gould discloses the system for planning the optimum placement of merchandise items according to claim 1, wherein when calculating the placement change working hours based on placement change record data, the placement change working hours prediction unit takes account of weight (Dutton ¶0053; mass measurements,) size (Dutton ¶0054; volume,) amount of stock, and moving distance of merchandise items (Dutton ¶0008; distance traveled to retrieve) relevant to the placement change plan as variables.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Harwood (Patent No. US 10,726,448 B1.) Harwood teaches outputting multiple allocation solutions to allow the user to output a desired combination of the outputs as seen in Figures 7A-7D and column 8 line 13. Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service 

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624